DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 3/08/21.  Claims 1-14, 17-19, and 21-22 are pending, wherein claims 21-22 were newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1-2, 6-7, 19, and 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al (US 3,201,835, cited in IDS filed 9/3/19) in view of Schirra et al (EP 1013363 A1, hereinafter Schirra’363, cited in IDS filed 9/3/19).
Regarding claim 1, Cooper et al teaches a method for die casting an aircraft part (col 10 lines 22-31), comprising:
melting a metallic material to form a molten metal (col 6 lines 50-55),
wherein the molten metal is comprised of a non-nickel based material (col 10 lines 5-15, refractory metals may include molybdenum and tungsten),
wherein the non-nickel based material includes molybdenum or tungsten (col 10 lines 5-15, refractory metals may include molybdenum and tungsten),
communicating the molten metal within a shot tube of a die casting system (col 8 lines 40-50, transfer of the molten metal into the feed tube 116, and then plunger 120 actuated to force the molten metal into the die cavity);
injecting the molten metal under pressure from the shot tube into a die cavity of a die of the die casting system (col 8 lines 40-50, plunger 120 actuated to force the molten metal into the die cavity 192 of die 180,184);
wherein the die is comprised of a plurality of die components (fig 2, die 180, 184) that define the die cavity (die cavity 192);
wherein at least one of the plurality of die components comprises a material that is not reactive with the molten metal and has a melting temperature above 815 degrees Celsius (col 4 lines 23-50, mild steel),

Cooper et al is quiet to the die cast component being a gas turbine engine component, and that the material of the at least one of the plurality of die components includes a nickel based super alloy, a cobalt based super alloy, or a refractory metal based alloy selected from a group consisting of rhenium, niobium, and tantalum.
Schirra’363 teaches a die casting apparatus for die casting material having a high melting temperature, such as in excess of 2000°F (paragraph [0001]).  High melting temperature materials are widely used in a variety of industries (abstract) including in gas turbine engines, including in the turbine section, compressor section, airfoils, as well as static and structural components such as rings, cases, and seals (paragraph [0003]).  Schirra et al teaches the die may be composed of various material, and should have good thermal conductivity, and be relatively resistant to erosion and chemical attack from injection of the molten material (paragraph [0043]).  A comprehensive list of possible materials would be quite large (paragraph [0043]), but includes materials such as nickel-ion based alloys such as IN 100 and Rene 95 (paragraph [0043]).  Selection of the die material is critical to producing articles economically and depends upon the complexity and quantity of the article being case, as well as on the current cost of the component (paragraph [0043]).  Cobalt based and nickel based alloys offer a compromise between the low cost die materials such as mild carbon steels that are preferred due to their relative ease of machining and fabricating of the die and the higher cost refractory materials that have good strength at high temperatures (paragraph [0044]).
It would have been obvious to one of ordinary skill in the art to modify Cooper’s dies to form gas turbine engine components as the aircraft components, as Schirra’363 recognizes the similar use of high melting temperature materials that exhibit good properties and can be used in various parts of a gas turbine engine (paragraph [0003]).  All the claimed elements were known in the prior art and one skilled  KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).  It would have been obvious to one of ordinary skill in the art to modify the material of the die of Cooper et al, to include a material such as the nickel or cobalt based superalloys taught in Schirra’363, as Cooper recognizes that in making a casting of a metal with a higher price, the value of the finished casting would tend to make each casting a more careful and individual operation (col 4 lines 23-50) and that Schirra’363 recognizes that the die should have good thermal conductivity and be relatively resistant to erosion and chemical attack (paragraph [0043]), and that nickel or cobalt based superalloys offer a compromise between cost and strength (paragraph [0044]).

	Regarding claim 2, the combination teaches the die casting system includes a shot tube plunger (Cooper, plunger 120) moveable within the shot tube (Cooper, feed tube 116) to inject the molten metal into the die cavity (Cooper, fig 2).

	Regarding claims 6-7, the combination teaches wherein the material of the at least one of the plurality of die components is IN100 (Schirra’363, paragraph [0043], nickel-iron based alloys such as IN 100).

	Regarding claim 19, the combination teaches the non-nickel based material includes tungsten or molybdenum (Cooper, col 1 lines 12-25, die casting of refractory metals, col 10 lines 5-15, refractory metal to include those metals having melting point above 1200°C, including molybdenum and tungsten).

.

Claims 3-5 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper as modified by Schirra’363 as applied to claims 1 and 2 above, and further in view of Grierson et al (US 3,988,118, cited in IDS filed 9/3/19).
Regarding claims 3-5, the combination is quiet to the shot tube or the shot tube plunger (claim 3), a tip of the shot tube plunger (claim 4), and an ejector pin (claim 5) comprise the material of the at least one of the plurality of die components.
	Grierson et al teaches a die casting apparatus and teaches of an improved tungsten alloy for use in the die and other metal shaping members which will be resistant to erosion when subjected to the washing action of molten metal (col 1 lines 60-65).  In particular, note that Grierson et al recognizes that each of the components, including the dies, plungers, ejector pins (col 8 lines 25-51) may be the same, inventive material used for the dies.
	In view of the teachings of Schirra et al, who discloses that dies may be composed of various materials having good thermal conductivity and resistant to erosion and chemical attack (paragraph [0043]), as well as a large list of possible materials (including IN100), and that each die material has attributes that makes it desirable for different applications (paragraph [0044]), it would have been obvious to make all of said die components (including the dies, plunger, plunger tip, ejector pins) from the same alloy (as recognized by Grierson) to provide all the components with the improved properties of said alloys that are required for a particular application, such as using the super alloys for a good compromise between ease of machining and fabricating, as well as good strength at higher temperatures (paragraph [0044]).

	Regarding claim 18, it is further recognized that as an obvious alternative to forming the die component of the high melting temperature material, the die components can be coated with the high melting temperature material (see Grierson, col 7 line 60 – col 8 line 5).

Claims 8-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper as modified by Schirra’363 as applied to claim 1 above, and further in view of Cetel et al (US 2010/0135846, previously cited).
Regarding claims 8-14, the combination of Cooper as modified by Schirra’363 is quiet to first generation (claim 8), second generation (claim 9), third generation (claim 10), fourth generation (claim 11), or fifth generation (claim 12) single crystal nickel based superalloys, and is also quiet to first generation (claim 13) or second generation (claim 14) directionally solidified columnar structure nickel based superalloys.
Cetel et al teaches that second and higher generation nickel based directionally solidified and single crystal superalloy compositions contain additions of rhenium of at least 3 wt% (paragraph [0004], note that this would encompass third generation alloys that have about 6% Re), and that fourth generation and higher single crystal alloys contain some percentage of the element ruthenium (paragraph [0004], note that the language of fourth or higher encompasses fifth generation alloys).  Nickel base superalloy single crystals are primarily used for high temperature turbine components where temperature capability is accessed by its high temperature creep resistance (paragraph [0005]).  It is well understood that to improve creep resistance, additions of refractory elements with high melting point is desirable, including the additions of Re and Ru (paragraph [0005]).  Cetel et al discloses known alloys, such as first generation single crystal alloy PWA 1480, first generation columnar grain alloy Mar M200, second generation single crystal alloys such has PWA 1484, second generation DS alloy PWA 
It would have been obvious to one ordinary skill in the art to select any of the known first, second, third, fourth, or fifth generation single crystal nickel based superalloys, or first or second generation columnar nickel based superalloys, as Schirra’363 suggests using nickel based superalloys as the material of the at least one of the plurality of die components (Schirra, paragraph [0043-0044]) and that selection of the material is critical to producing articles economically and depends upon the complexity and quantity of the article being cast, as well as current cost (paragraph [0043]).
	Note MPEP 2144.07, where the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper as modified by Schirra’363 as applied to claim 1 above, and further in view of Nakano (US 4,798,237, cited in IDS filed 9/3/19).
Regarding claim 17, the combination fails to teach wherein another of the plurality of die components is made of a second material that is different from the material of the at least one of the plurality of die components.
	Nakano teaches a die casting apparatus (col 1 lines 5-15) and notes that conventionally both die halves are formed of a heat-resistant metal material (col 1 lines 30-45).  However, Nakano recognizes that doing so tends to cause the cooling rate to be too rapid as a whole, and so the temperature of the die has to be raised, which would then shorten the life of the die (col 1 lines 30-45).  Nakano teaches of forming one of the die halves as a ceramic material with heating and cooling mechanisms (col 4 lines 40-
	In view of the teachings of Nakano, it would have been obvious to one of ordinary skill in the art to form one of the die halves as a ceramic material so as to facilitate controlling the temperature distribution within a molding die as well as to provide sufficient strength such as thermal shock resistance, shock resistance, and durability for casting high temperature molten metal.  The use of a half being a ceramic material meets the claim limitation of another of the plurality of die components is a second material different from the material of the at least one of the plurality of die components.

Response to Arguments
Applicant's arguments filed 3/08/21 have been fully considered but they are not persuasive.
Applicant notes that claim 1 requires the molten metal to be comprised of a non-nickel based material, wherein the molten metal includes a high temperature aluminum alloy, a copper based alloy, molybdenum, tungsten, niobium, rhenium, or tantalum.  In particular, applicant notes that there is no inclusion of titanium.  Applicant argues that Cooper only discloses an example of titanium aircraft parts, failing to disclose using the other metals to similarly form aircraft parts.  Applicant similarly argues that Schirra only discloses nickel base, cobalt base, iron base superalloys and titanium alloys, quiet to using non-nickel based materials including a high temperature aluminum alloy, a copper based alloy, molybdenum, tungsten, niobium, rhenium, or tantalum to die cast a gas turbine engine component.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Cooper’s invention is directed to die casting refractory metal (col 1 lines 12-30), including those having a melting point above 1200°C, such as titanium, zirconium, steel, alloy steels, molybdenum, tungsten, tantalum, columbium, vanadium, nickel, cobalt, as well as superalloys (col 10 lines 5-30), and discloses an example of a component being cast as an aircraft part (col 10 lines 20-31).  Schirra’s invention of die casting gas turbine engine components is broadly applicable to high melting temperature materials (melting temperature at least about 2000°F) and is not limited to nickel base, cobalt base and iron base superalloys and titanium base alloys (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art to modify Cooper’s dies to form gas turbine engine components as the aircraft components, as Schirra’363 recognizes the similar use of high melting temperature materials that exhibit good properties and can be used in various parts of a gas turbine engine (paragraph [0003]).  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
	Note that applicant’s specification does not suggest criticality of the particular materials to be used in casting a gas turbine engine component (does not explicitly state an example of, e.g., a tungsten gas turbine engine component), and similarly provides a large list of materials that may be cast, and which is not limited to the disclosed alloys and that any material having a high melting temperature may be utilized to die cast the component (paragraph [00019]).  The metals disclosed in Cooper are suggested to be functionally equivalent refractory elements used in a die casting process, similar to applicant’s listing of materials that have high melting temperatures that are similarly functionally equivalent to perform applicant’s casting process.  The high melting temperature materials overlap with the listing of materials of Schirra’363 which are used in forming gas turbine engine components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735